Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
Response to Amendment
The amendment filed December 21, 2021 has been entered. The Applicant amended claims 1 and 5 and added claim 21. Claims 1 and 4-21 remain pending in the application. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brock et al. (US Patent No. 7889151 B1), hereinafter known as Brock.
Regarding claim 1, Brock discloses (Fig. 4A, 5C) a ceiling antenna, comprising: a first antenna element (144); a second antenna element (inner portion of 130) fixedly connected to the first antenna element (144); a base plate (146), wherein the second antenna element (inner portion of 130) is fixed to the base plate (146); a spiral tail (136 and 138), which is disposed around an edge of the second antenna element (inner portion of 130) provided with a notch (notches between 136 and 138), and functions as a third antenna 
Regarding claim 4, Brock further discloses (Fig. 4A, 5C) wherein the notch (notches between 136 and 138) is a slit gradually enlarged along a direction in which the spiral tail extends (136 and 138).
Allowable Subject Matter
Claims 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Upon conclusion of a comprehensive search of the pertinent prior art, the prior art when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Added primarily for emphasis, the claim recitations “wherein the spiral tail is provided with a first bent portion perpendicular to a preset surface of the base plate and a second bent portion joined to the first bent portion and parallel to the preset surface of the base plate, wherein the preset surface of the base plate is a surface of the base plate on which the second antenna element is disposed, and the spiral tail is made of a conductive material” in claims 5 and 15, “wherein the first antenna element is a cone with an opening disposed facing away from the second antenna element, and a cone top of the first antenna element and a cone top of the second antenna element are disposed adjacent to each other” in claim 9 and 16-18, and “wherein in order to increase an electrical length of the ceiling antenna, the spiral tail is provided with a first bent portion perpendicular to a preset surface of the base plate and a second bent portion joined to the first bent portion . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                   

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845